 DECISIONS OF NATIONAL LABOR RELATIONS BOARDLeak Repairs, Inc. and Milton Louis Jenkins and Vin-cent Lawrence Paver. Case 13-CA 16838March 20, 1979DECISION AND ORDERBY CAIRMAN FANNING AND MEMBERS PENELLOANI) TRUIESDALEOn November 24, 1978, Administrative Law JudgeFrank H. Itkin issued the attached Decision in thisproceeding. Thereafter, Respondent filed exceptionsand supporting argument and the General Counselfiled an answering brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings,' andconclusions of the Administrative Law Judge and toadopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommended Or-der of the Administrative Law Judge and hereby or-ders that the Respondent, Leak Repairs, Inc.,Chicago, Illinois, its officers, agents, successors, andassigns, shall take the action set forth in the said rec-ommended Order.I Respondent has excepted to certain credibility findings made by the Ad-ministrative l.aw Judge. It is the Board's established policy not to overrule;n Administrative Law Judge's resolutions with respect to credibility unlessthe clear preponderance of all of the relevant evidence convinces us that theresolutions are incorrect Standard Dr Wall Products Inc.. 91 NLRB 544(1951), enl'd 188 F.2d 362 (3d Cir. 1951). We have carefully examined therecord and find no basis fbr reversing his findings.DECISIONSIAIEMENI OF IHE CASEFRANK H. IKIN, Administrative Law Judge. This hear-ing was conducted in Chicago, Illinois, on February 23 and24, 1978. The unfair labor practice charge was filed on Sep-tember 13, 1977. The complaint issued on November 9,1977, and was later amended at the hearing. The principalissue presented is whether Respondent Company violatedSection 8(a)(l) and (3) of the National Labor Relations Act,as amended, by threatening employees with layoff, plantclosure, and other reprisals if they chose union representa-tion and, further, by discharging employees Milton LouisJenkins and Vincent Lawrence Paver because of their unionand related protected concerted activities.Upon the entire record, including my observation of thewitnesses, and after due consideration of the briefs of coun-sel, I make the following:'FINDINGS OF FA(CTI. JURISDICTIONRespondent Company maintains facilities in Alvin,Texas, and in Alsip, Illinois. Respondent is engaged in thebusiness of providing "on steam" repairs to leaking equip-ment and piping systems. During the prior calendar year,Respondent received goods and materials at Alsip valued inexcess of $50,000 directly from outside of Illinois. Duringthis same period, Respondent rendered services from its Al-sip facility valued in excess of $50,000 directly to enter-prises outside of Illinois. I therefore find and conclude, asadmitted, that Respondent is an employer engaged in com-merce within the meaning of Section 2(6) and (7) of the Act.1. TIE UNFAIR LABOR PRACTICESA. Employees Jenkins and Paver Attempt To Get UnionRepresentationMilton Louis Jenkins, a Charging Party, testified that hestarted his employment with Respondent Company at Alsipabout February 12, 1977, as an assistant technician. Aboutmid-April. Jenkins discussed the advantages of union repre-sentation with coemployee Vincent Lawrence Paver, also aCharging Party. Jenkins and Paver thereafter discussed thissubject "almost on a daily basis" among themselves andwith other employees. Jenkins also attempted, without suc-cess, to enlist the assistance of a labor organization, Pipefit-ters Local 729, in this organizational effort. As Jenkins tes-tified:I told Paver that I had talked to Enright from the Pipe-fitters and that they didn't want to get involved in oursituation. I told him that we ought to get the employ-ees together for a meeting and make some type of listof gripes as such and try to set up a meeting with Texas[the central office of the Company].Jenkins and Paver thereafter spoke with their fellow em-ployees and arranged a breakfast meeting at the "CountryKitchen, right by the shop." This meeting was held duringlate May 1977 and was attended by Jenkins and Paver andfive coworkers of the Alsip facility. Jenkins, as he testified,"started the meeting out" with his "list" of topics and"gripes." The employees present added to this "list." Sub-jects such as wages, hospitalization, maternity benefits, pay-time, hours of work, safety sessions, and "the pros and consof a union" were discussed. At the conclusion of the meet-ing, Jenkins "told the employees that [he] would approachAl Spencer [the Company's Alsip branch manager] with thelist and try to set up a meeting with somebody at Texas."On the following day, Jenkins spoke with Branch Man-ager Spencer in Spencer's office. Jenkins recalled:'General Counsel's motion to correct the transcript, dated April 5, 1978,which is unopposed, is granted.241 NLRB No. 38282 LEAK REPAIRS. INC.[I] told Mr. Spencer that the employees got togetherand we made a list of gripes. And we'd like to talk withthe [Company's] representative from Texas about ourgripes and about the shop going union.Spencer "said that he would get in touch with Texas andget back with" the employees. Thereafter, Jenkins againspoke with Spencer about this subject at a "hot dog stand"near the Alsip facility. Employees Paver and Paul Durhamand Foreman Kenneth Leone were also present during thisdiscussion. Jenkins testified:I asked Mr. Spencer, had he heard anything concern-ing Texas sending somebody down. He said he knewsomebody was coming but he didn't know who. Hesaid, "if you guys push this union thing, Texas will endup shutting this shop down and I will lose the $3,000 I1have got down on a house I am having built." I toldMr. Spencer that Texas couldn't shut a shop down ...for employees wanting to go union. He said, "it's aTexas shop, they can if they want."'About this same time, Jenkins, Paver, and three cowork-ers attended an employees' meeting at the Alsip shop. Themeeting had been "called" by Louis Randolph, the Compa-ny's superintendent. According to Jenkins:Randolph said, "I guess you know George Harrison[the Company's vice president] is coming up to meetwith you guys." He said, "if you push this Union thing..Texas will shut this shop down."About June 3, 1977, Company Vice President Harrisonspoke to the Alsip employees in the shop. Jenkins recalledthat "Harrison came out, introduced himself and said, Iunderstand you guys got some gripes you'd like to discuss."Jenkins responded. "Yes ... I had a list ...that we hadgotten together and made up." Harrison asked for the "list"and instructed Spencer to prepare a copy of the "list." SeeGeneral Counsel's Exhibit 7. Jenkins then "started themeeting out" by discussing with Harrison his "list." Duringthis discussion, as Jenkins testified:I [Jenkins] brought [up] concerning the union. I asked,"Could we have a representative from a union come inand talk to Mr. Spencer concerning benefits and see ifwe could work out some type of program or give theCompany a better idea ... what we could get by hav-ing a union." At this time, Mr. Harrison said, "No, [he]couldn't allow that. [He would] have to get back withthe stockholders and bring it up to them." ...Harrisonsaid, "What good would a union be any way." I [Jen-kins] said, "Well, it would give us job security. It wouldhelp the Company in getting into some plants thatwouldn't allow us ... because we are nonunion and itwould hopefully help us get better benefits."Harrison claimed that "there is more to it than that." Jen-kins asked: "If this shop went union, what would Texasdo"? Harrison replied: "They'd probably shut it down."The meeting ended with Jenkins asking Harrison "three2 Jenkins recalled that on the following day he again asked Spencer in theshop, "had he heard from Texas." Spencer replied. "no .... I hope you guysknow what you are doing. They will shut the shop down and I will lose themoney I got down on my home." Jenkins recalled a similar conversationwith Spencer later that evening or on the following da.questions to take back to the stockholders" pertaining tounion representation and increased benefits.Subsequently, about June 10, 1977, Company Vice Pres-ident Robert Thompson spoke to the Alsip employees inthe shop. As Jenkins testified. "I started the meeting outasking Mr. Thompson about the three questions that I hadsent with Mr. Harrison to get answers for." Thompson re-sponded that he had been advised by "his lawyers inTexas" against "bringing ... a representative from a unionin to talk to Al Spencer." Further. Jenkins recalled:At that time, I [Jenkins] told Mr. Thompson ..."When Mr. Harrison was up here, he [Harrison] saidthat if this shop went union, Texas would shut the shopdown." And Mr. Thompson said, "Don't get me[Thompson] wrong. I am not totally against a union,but if this shop did go union, you could see how itwould not run efficiently as it should and. therefotre.yes, we probably would have to shut it down."Thompson then asked Jenkins "why you would want aunion anyway" and Jenkins cited "job security" and "hbene-fits."Employee Paver testified that he was employed by theCompany from June 1975 through June 1976 and romFebruary 14, 1977 through June 13, 1977. Paver recalleddiscussing a union with coworker Jenkins and other Alsipemployees "almost everyday from April until the time wewere fired in June." During late May, Paver assisted Jen-kins in arranging a meeting of the employees, in order to"make up a list of demands and try to get another union orpresent our list to the Company." Paver later participatedin the employee meeting at the Country Kitchen restaurant.About this time, during late May. as Paver further testi-fied, Branch Manager Spencer "came up" to Paver at workand the two engaged in "just regular chit-chat and hap-pened to bring up a point about the union." Paver thencommented to Spencer: "if we could get a union, it wouldbe nice." Paver asked Spencer "what he thought about it."Spencer replied:He [Spencer] said he couldn't say at this time. But hesaid. "If we got a union, Texas would probably closethis shop down."About a day later, Paver. in the presence of coworker Jen-kins, was complaining to Spencer about a particular job.Paver stated: "If we had a union, it would take better careof these problems." Spencer replied that "we'd get moreproblems." Spencer noted: "I have some money down on ahouse and I would hate to be transferred and lose mymoney."Paver recalled a further conversation with Spencer at a"hot dog stand" near the shop. Jenkins and other employ-ees were present. Paver overheard Spencer state:he [Spencer] had some money down a house and hedidn't want to lose it. If we kept pushing this uniondeal, they'd probably have to shut the shop down.Paver also recalled a conversation with Foreman l.eoneabout this same time. Leone, after taking a telephone call.apprised Paver:They gave me [Leone] the word. If I was caught col-laborating with you on the union. I lose my job. What283 DECISIONS OF NATIONAL LABOR RELATIONS BOARDyou guys do now I want no part of and I want to keepmy nose clean.Paver attended a portion of Harrison's meeting with theemployees on or about June 3, 1977. Paver also attendedthe Thompson meeting with the employees on or aboutJune 10. 1977. Paver recalled that coworker Jenkins hadasked Thompson: "What happens, you know, if we wentwith the union." Thompson replied:This isn't a threat. want to make that perfectly clear.But if you people insist on going with the union andyou got a union, we'd probably have to close this shopdown.Anthony Gazelle, a technician employed at Respondent'sAlsip operation, recalled the efforts of coworkers Jenkinsand Paver to unionize the shop. Gazelle recalled that aboutlate May or early' June 1977 he and branch manager Spen-cer had the following conversation while playing golf:Al [Spencer] said to me, he says, "'Texas knows aboutthis union you guys have been talking about." I said,"no." He said, "Do you know what Texas will do." Isaid, "no, I don't." He says, "well, they will transfer allsalaried people, lay everybody on hourly off and shutthe office down." I says, "why would they do that." Hesays, "Texas doesn't want unionists in the Company."Spencer also apprised Gazelle: "I'm just telling you whatthey said. I don't want to see you guys doing anythingyou'd be sorry for later." About one week later, Gazelle, ashe further testified, was called into Spencer's office. Spencerinformed Gazelle: "I'm talking to you as a friend, not asyour boss. I don't want to see you get involved in this unionthing. You've got a good chance to move up on the Com-pany. I don't want to see you fuck it up."'Paul Durham, employed by the Company as an assistantand, later, as a technician from January until August 1977,recalled that Foreman Leone told him and coworker Paverthat "he [Leone] no longer could talk to us about the union,that his job would be in jeopardy." Durham also witnessedbranch manager Spencer warn the employees at a "hot dogstand" that:I [Spencer] have $3000 on a new house that I am hav-ing built [and] if we keep continuing this union busi-ness that Texas is going to close the shop and I'll losemy $3000.Durham later witnessed Superintendent Randolph state tothe Alsip employees, "Harrison wanted to know what wewere going to do about the union business and that Texaswould definitely close the shop if we continued it." In addi-tion, Durham witnessed Vice President Harrison explain tocoworker Jenkins that "Texas would shut the shop down" ifthe employees "went union."Robert Thompson, vice president of Respondent, admit-'Gazelle attended the meeting of employees conducted by Vice PresidentHarrison. Gazelle recalled. inter alia, that coworker Jenkins asked Harrison,"what would Texas do if we get a union in here." Harrison responded:"We'd probably close the shop down." Gazelle also attended the meeting ofemployees conducted by Vice President Thompson. Gazelle recalled thatJenkins had asked Thompson, "what would Texas do if we got a union inhere." Thompson responded: "IHIe didn't see how this could operate if itwas a union."tedly spoke with the Alsip employees on or about June 9,1977. He had seen the employees' "list of complaints orgripes." This "list" was discussed at the meeting. Thompsonrecalled: "Milt Jenkins had told me they had been talkingto a union representative." They then discussed "the prosand cons of a union." According to Thompson:I thought from a business climate basis and efficiencyof operation that the business could quite possibly suf-fer if it was unionized. I spoke to that, that I felt thiswas a possibility. not using it as a threat, that I wasconcerned that the branch operation would survive asa union operation.Company Vice President Harrison recalled that he spoketo the Alsip employees about June I and that he then re-viewed the "list" of employee complaints. Harrison gener-ally denied, inter alia, that he was asked by Jenkins whatwould happen if the shop were "organized" and that heresponded "that the plant would close down or mentionedthe plant closing in any way."Branch Manager Spencer generally denied, inter alia,that Vice President Harrison had told the Alsip employeesduring his meeting that "he was going to close down theshop if it went union." In addition, Spencer recalled a con-versation with employees at a "hot dog stand" at whichtime the "pros and cons" of unionization were discussed.Jenkins then said, "we have got nothing to lose" and Spen-cer admittedly responded: "I have got $3000 to lose be-cause I was buying a new house. That is all I remember ofthat conversation." Spencer further recalled a conversationwith employees Jenkins and Paver at which time he said:[D)]o you remember old John Popp [a former manager],what he wanted to do, he wanted a union. and they wouldprobably shut this place down." Spencer next recalled talk-ing with employee Gazelle "regarding a union" during agolf game. Spencer could only "remember saying" that"some of the guys are talking about it" and he, Spencer,"really didn't know" what the Company "will do."4B. The Company Discharges Employees Jenkins and PaverEmployee Jenkins testified that on Monday June 6, 1977,he and coworker Paver went to the ECI refinery to investi-gate "a steam leak." The leak was on "a flange and heatexchanger"--the "exchanger was approximately 12 to 15feet long ...it's like a large cylinder or pipe" and the"bottom is approximately three feet in diameter." Jenkinswas the assistant technician assigned to this job. Paver wasthe technician. Jenkins recalled that Paver examined theleak and noted that "there is a weld down here on thisflange" and if "we went with a tongue seal [a common formof clamp used to stop such a leak] it could cause us prob-lems." Consequently, Paver wanted to "use packing in-stead" as a seal. Paver determined that:[I]f we went with packing, we could go on the outsideof the weld and we could have a 360 [degree] seal on4 Superintendent Randolph was present when Vice President Harrison ad-dressed the Alsip employees. Randolph was asked if Harrison had said:"Texas would close down the shop." Randolph's response was: "I don'tremember him saying that-I never heard him say that." Randolph gener-ally denied telling the employees that the Company was going to close theshop if it went union.284 LEAK REPAIRS. INC.both flanges all the way around. And, we w ill keep thetongue, except we'll take off a quarter of an inch off themeasurement or thereabouts. And we will just use thetongue for taking up space.Jenkins agreed with Paver. The two employees then madetheir measurements and filled out a company data sheet.See General Counsel's Exhibit 8. Jenkins acknowledgedthat, in filling out the data sheet (G.C. Exh. 8). the employ-ees recorded the "gap between the head of the flanges" as3.5 inches although the "exact measurement" of' this gapwas approximately 3.75 inches. Paver then "took the datasheet cnd called the information into Texas," where theCompany would prepare the clamp.A few days later, Jenkins apprised Foreman Leone that"the clamp Texas is sending up has a tongue seal on it. Weordered it with packing.... he tongue seal won't workbecause we took a quarter of an inch off of it." Leone said."wait until it comes in and see what happens." Later, thenext day. Jenkins similarly informed Branch ManagerSpencer "that the clamp Texas is sending has a tongue sealon it.... It won't work.... We ordered it with packing andwe took a quarter of an inch off that tongue, and there is noway that tongue will seal it." Spencer replied, "it's alreadybeen made and it's on its way. We will have to see whathappens."On Saturday June 11, the clamp arrived from Texas. AsJenkins testified, "it was a tongue seal clamp with no pack-ing." The two employees took the clamp to the ECI job andattempted for over 12 hours "to get this clamp to work":however, "it didn't work." Paver then told Foreman Leone:We can't get it sealed. We have tried everything wecould think of. It's not the way we ordered it. I don'tknow what to say. We just can't get it stopped.Leone responded: "Don't worry about it. Everybody makesmistakes."On Monday. June 13, Company Superintendent Ran-dolph summoned employees Jenkins and Paver into BranchManager Spencer's office. Spencer was not there. Randolphinformed the two employees that "we can't have ...bigmistakes like that and Al [Spencer] and I [Randolph] talkedit over and decided to let you two go." Jenkins argued thatRandolph had made "many mistakes" and had not beenfired. Randolph responded, "that's the way it is." Previ-ously, Jenkins had never received a reprimand or any criti-cism of his work. See General Counsel's Exhibits 5 and 6,the Company's progress reports issued to Jenkins on May 3and June 13, 1977, respectively.Employee Paver similarly testified that after examiningthe leak at the ECI job on June 6. he stated to Jenkins."why don't we put a tongue in and use it to tongue the gap"and also use a "packing seal." Jenkins agreed. Paver hadordered about four or five clamps with "packing" in thepast: however. as Paver acknowledged:I never asked for a clamp made this way because usu-ally when I come up to a job and look at a flange itmight be mismatched. I never saw a weld on a flangelike that.... The way I understood it, it was my job tolook at it and see what to do with it.Paver then called in his order to Texas. Paver, as he furthertestified, told the Texas representative on the telephone thathe had a DS 100 sheet -a data supply sheet (G.C. Exh.8)-and, "[WV]e started from the top of the sheet and we'dgo down giving the information that we had. Paver re-called:When we got to the gap, I gave him this 3-1/2 [inch]measurement. And he says. "Where did you get this 3-1/2? What did you use to measure this?" I said, "myveneers. I will explain this to you in a moment." And Iwent down and explained this obstruction.Paver, after explaining the obstruction to the Texas repre-sentative on the telephone, stated: "I would like to go withpacking on this." Paver was then asked. "Where do youcome up with this 3-1,/2? What did ou use to measure?"Paver responded:"I used my veneer. I didn't want to use a tongue as a[seal]." He [the Texas representativej said. "What isthis packing. I don't understand." Then, I explainedthe weld again. And he said, "Well, all right." He goes,"I'll see what we can do with it." And he hung up andI hung up.'Thereafter, as Paver further testified, on Saturday June1, Paver and Jenkins picked up the clamp for the ECI job.Paver observed, "This isn't going to work" there was no"packing" on the clamp and "it wasn't quite wide enough."In brief, the tongue was cut to a 3-1/2 inch gap as ordered:however, without the packing, it was too narrow to hold inthe seal. Repeated efforts to install the clamp and seal theleak were unsuccessful. Foreman Leone later visited theECI job. Paver explained to Leone that "they didn't makethe clamp the way I asked them to." Leone responded:"Don't worry about it. Just go order another clamp." Paveralso reported the incident to Branch Manager Spencer onthe telephone. Spencer agreed that a new clamp should beordered.Paver recalled that on Monday June 13, Jenkins and hewere summarily terminated by Randolph. Paver acknowl-edged that he had been instructed by management to fillout the data sheet forms accurately and that the ECI datasheet form shows the "gap" at 3.5 inches instead of 3.75inches.,Employee Gazelle testified that he spoke with ManagerSpencer on June 13 in Spencer's office. Coworker Paul Dur-ham was also present. Gazelle and Durham then askedSpencer why Jenkins and Paver were fired. Gazelle asked,"How come Milton [Jenkins] was fired. He's just an assist-ant. He doesn't have any final say-so in the measuring of aclamp. That's the technician's final decision on what hefeels is the best way to seal it." Spencer replied:'The data sheet which was filled out by the employees at the ECI job(GC. Exh. 8) states under "instructions for field" "1/4 of in from gap onflange 2 (3/4 inch wide and 1 /4 weld high) (packing)." Paver recalled that he"turned [the data sheet] in" at the Alsip office after leaving the ECI job,6 Paver also explained that during his last period of employment with theCompany (Februar) 14 through June 13. 1977), he had not been repn-manded or warned b the Employer about his work. (See GC. Exh. II.Paver's progress report dated May 31. 1977.) In addition, Paver acknowl-edged that he had been terminated by former Company Manager Bill Buc-hardt in June 1976 "because I left the job leaking." Paver explained theincident, Later, Buchardt was fired by the Company and Manager Spencerthen rehired Paver. Paver was then told: "If you want, you got the jobbecause we Spencer and Steve SteAart] know you got the shaft."285 D[ECISIONS OF NATIONAL LABOR RELATIONS BOARDI[I]e [Spencer] had talked to Texas. and when Texasasked who the assistant on the job was, and he hadtold him Milt Jenkins, he said get rid of him too.Spencer assured Gazelle and Durham: "Don't worry. No-body else will be fired on account of this." Gazelle acknowl-edged that he had in the past incorrectly measured a clamp;the clamp did not fit; and he was not fired or reprimandedfor his mistake. Gazelle also noted that in late 1976 he hadordered a clamp with a tongue and packing seal and Texas"agreed." Gazelle, however, accurately recorded the "gap"for this "tongue and packing seal" clamp.Employee Durham testified that he was at the ECI jobon Saturday June I .Durham witnessed coworker Paverexplain to Foreman L.eone "that the clamp they were work-ing on wouldn't fit." I.eone assured Paver: "Don't worryabout it. We all make mistakes." Later, Leone stated toDurham:[fl]e [Leone] had just called Al Spencer. Leone told me[Durham] that Al Spencer had said not to worry aboutit. 'Fell l.arry not to worry about it. Just take anotherset of measurements and send them to Texas so we canget a clamp.Durham also witnessed Leone relate this information toPaver. "Spencer said not to worry about it. Just take an-other set of measurements and get it to Texas." And, Dur-ham recalled that Spencer later assured Gazelle and him-self: "Don't worry about it. Nobody else will be fired forthe same thing."Branch Manager Spencer testified that on Saturday June11 he received a telephone call from Foreman Leone con-cerning the ECI job. Leone then informed Spencer thatPaver had admitted that "he [Paver] had things to do thatnight and had cut a quarter inch off to make the job easier."Spencer then told Leone to have Paver "in the office Mon-day morning." Spencer further testified that he received atelephone call from Paver that same day. Spencer recalled:He [Paver] called me up and told me the clamp didn'tfit. Basically that it was his fault. Can't remember theexact words now. He admitted it was his fault andasked me what I was going to do. I don't remember ifhe asked me whether I was going to fire him or not. Isaid. "We are not going to do anything right now."Spencer, as he further testified, telephoned Vice PresidentHarrison on Sunday June 12 and apprised Harrison that atechnician and his assistant had "cut one quarter inch off aItongue] of a clamp to make the job easier for themselvesand that the clamp did not fit." Harrison assertedly left the"decision" as to "what ...to do" to Spencer. Spencerclaimed that he did not mention the names of the employ-ees involved to Harrison. Spencer subsequently telephonedSuperintendent Randolph during late Sunday and "toldhim [Randolphl I [Spencer] wasn't going to be in the officeMonday morning .. .I wanted him to discharge Mr. Paverand Mr. Jenkins." Spencer assertedly terminated bothPaver and Jenkins because "they were not employed as en-gineers and they designed this clamp themselves in the fieldwhich is not their job." Spencer acknowledged that clampshave been "mismeasured" by employees in the past and theemployees involved were not terminated by the Company.Company Vice President Harrison recalled his conversa-tion with Spencer on Sunday June 12. According to Harri-son, Spencer then told Harrison that two employees had"mismeasured" a clamp; the "clamp doesn't fit" and "thetechnician said they did it on purpose." Harrison respondedthat "we can't tolerate that." Harrison further testified inpart:After ...I [Harrison] told him [Spencer] to get rid ofthem [he] said, "It's Larry Paver and Milt Jenkins." Isaid, "we can't help it; with this Union talk."* * .* *"With this Union talk, can we do that."* * * t *I said, "Al, if there is a good reason regardless who itis, it's my feeling that something should be done. Andwe cannot tolerate this."Harrison added:I said, "well you know what has to be done." That'sbefore I knew who the individuals were.Superintendent Randolph acknowledged that ten em-ployees have made mistakes in measuring clamps; most ofthe clamps could not be used; and none of the employeesinvolved were discharged. Randolph further acknowledgedthat he had seen the data sheet prepared by Paver andJenkins for the ECI clamp "prior to the installation of theclamp."Foreman Leone claimed that on Saturday June 11, em-ployee Paver made the following admission to him:"Well, I [Paver] had a few things to do today, and Ididn't feel like working on this all day long; so whenthe measurements came in, I took a quarter inch offthe measurements."According to Leone, Jenkins also admitted that he "knewof the situation." Jenkins assertedly stated to Leone:"[W]ho am I [Jenkins] to override a technician. I amthe assistant tech."Leone later spoke with Spencer. Leone denied that eitherJenkins or Paver had told him prior to Saturday June 11that they had reason to believe that the ECI clamp wouldnot seal the leak. Leone also denied that on June 11 Paverhad said that the clamp was "not the way we ordered it."Leone, however, could not "remember" saying to Paver onJune I I: "[D]on't worry about it, we all make mistakes."Further, Leone did not know when the initial ECI clamphad been ordered by Paver and Jenkins. Leone agreed thaton the day when this clamp was ordered, there was no wayof determining exactly when the clamp would be deliveredfrom Texas.Robert Thompson, an officer of Respondent, explainedthat it is the engineering personnel in the Texas office who"have the ultimate decision to decide how the job should bedone. It is not decided in the field" and the "most criticalresponsibility" of a field technician is "to make accuratemeasurements." Thompson claimed that the cost of the newECI clamp was about $3700.286 LEAK REPAIRS, INC.William C. Grace, employed by the Company as a super-visor of engineering in its Texas office, testified that Re-spondent's Exhibit 2 (sheet 4) is the data sheet which heprepared for the ECI clamp in question on June 7, 1977.According to Grace, "I am the one who took the call andfilled it out." Grace claimed that no request had been madefor an "unusual sort of clamp." Grace, in any event, wouldnot have approved any request by a technician for a "spe-cial clamp" here. However, General Counsel's Exhibit 8,the data sheet report of Paver and Jenkins, indicates thatthis order was made on June 6 and not on June 7, as statedin Grace's report. Further, Grace, after being shown Gen-eral Counsel's Exhibit 8, testified in part:I recall a discussion with the technician in regards toobstruction, and the request for packing, and I ex-plained to him there-with the obstruction, the flangeclamp, the tongue clamp would be better because ofthe kind of close on the packing. This is not the exactwords, but the discussion.Well, sir, we discussed the data, and he explainedthe obstruction, the weld, and I remember we dis-cussed packing, and we discussed the weld in trying toclose on the packing. We discussed that it would bebetter to go with the flange clamp because of the gap,no mismatch, and it's easier just to machine the flangeto the counter bore larger to get over the weld.I credit the testimony of employees Jenkins, Paver, Ga-zelle, and Durham as detailed supra. Their testimony is insignificant part mutually corroborative. Their testimony isalso substantiated by the testimony of Vice PresidentThompson, Vice President Harrison, Branch ManagerSpencer, Superintendent Randolph, Foreman Leone, andSupervisor Grace. And, relying upon the demeanor of thewitnesses, I am persuaded on this record that employeesJenkins, Paver, Gazelle, and Durham have given a com-plete and credible account of the above sequence of events.Insofar as the testimony of Thompson, Harrison, Spencer,Randolph, Leone, and Grace differs with the above testi-mony of Jenkins, Paver, Gazelle, and Durham, I find thetestimony of the latter to be more complete, accurate, andtrustworthy. In particular, as discussed below, I am per-suaded here that Spencer, Randolph, Harrison, andThompson threatened the employees with a shutdown ofoperations at Alsip and with other reprisals if the employ-ees exercised their rights to union representation. Further,as discussed below, I am persuaded here that the real rea-son for the summary discharge of employees Paver and Jen-kins on Monday June 13 was their unionization activities. Ido not credit Foreman Leone's assertion that Paver admit-ted to him on Saturday June II that he, Paver, "had a fewthings to do today, and didn't feel like working on this allday long, so when the measurements came in [Paver] took aquarter inch off." Indeed, Leone acknowledged that neitherPaver nor Jenkins could have known on the day they madetheir measurements, Monday June 6, when the clamp infact would be delivered to the job site. Instead, I am per-suaded here that management has seized upon this error onthe part of the two employees as an excuse to dischargethem and thereby discourage employee organizational ac-tivities at the Alsip facility.C. DiscussionRespondent argues that it discharged employees Jenkinsand Paver solely for lawful reasons. The question presentedis whether Respondent, in discharging the two employeeson June 13, 1977, was motivated by an unlawful purpose.For, under settled law, "the Board is not compelled to ac-cept the Employer's statement" of the reason for an em-ployee's discharge "when there is reasonable cause for be-lieving that the ground put forward by the Employer wasnot the true one, and that the real reason was the Employ-er's dissatisfaction with the employee's" union or protected.concerted activities. The Great Atlantic and Pacific Tea Co.,Inc., v. N.L.R.B., 354 F.2d 707, 709 (5th Cir. 1966). And, adischarge motivated only in part by an unlawful purpose issimilarly illegal. J. P. Stevens & Co. v. N.L.R.B., 380 F.2d292, 300 (2d Cir. 1967), cert. denied 389 U.S. 1005.On the credited evidence of record as recited supra I findand conclude that Respondent, in summarily firing employ-ees Jenkins and Paver on June 13, 1977, was motivated atleast in part by their union and related, protected, con-certed activities. Thus, Jenkins and Paver were the chiefunion protagonists at the Alsip facility. They had arrangedfor a meeting of their coworkers to prepare a list of"gripes." They had attempted to secure the assistance of aunion in their organizational efforts. Jenkins had apprisedBranch Manager Spencer about the employees' "list ofgripes" and that "we'd like to talk with the [Company's]representative from Texas about our gripes and about theshop going union." Branch Manager Spencer thereafter re-peatedly warned the employees: "[I]f you guys push thisunion thing, Texas will end up shutting this shop down."Superintendent Randolph similarly warned the employeesthat Vice President Harrison "is coming to meet with youguys" and "if you push this union thing ... Texas will shutthis shop down." Indeed, Branch Manager Spencer admon-ished employee Gazelle: "[T]hey will transfer all salariedpeople, lay everybody on hourly off and shut the officedown .... Texas doesn't want unionists in the Conm-pany.... I don't want to see you guys doing anything you'dbe sorry for later." Subsequently, Spencer again warnedGazelle "as a friend" not to get "involved in this unionthing." Spencer made it clear to Gazelle, "[Ylou've got agood chance to move up ...I don't want to see you fuck itup." And, on or about June 3, Company Vice PresidentHarrison, in discussing employee Jenkins' list of "gripes" atthe Alsip shop, confirmed to the assembled employees that"they'd probably shut [the facility] down" if the employeeschose union representation. Thereafter, about June 10,Company Vice President Thompson also warned the as-sembled Alsip employees that "if this shop did go union,you could see how it would not run efficiently as it shouldand, therefore, yes, we probably would have to shut itdown."On the following Monday morning, June 13. employeesJenkins and Paver were fired by Superintendent Randolphbecause, as Foreman Leone wrote on the employees' pro-gress reports (G.C. Exhs. 4 and 6):287 DECISIONS OF NATIONAL LABOR RELATIONS BOARDAt this time, a mistake that was uncalled for and thatnever should have been, a 1/4 inch subtraction off atongue clampLarry Paver] was doing a fine job as a tech, but whenit came down to the end, he knew he was wrong inwhat he had done, but too late to change.* * * * *At this time, Milt [Jenkins] had gone along with a techto subtract 1/4 inch off the width of a tongue clampwhich caused a misfit.Milt [Jenkins] would have made a good tech. but wefelt that Milt should have spoke up at the time know-ing this was not the right thing to do.In the past, about 10 Alsip employees had made mistakes inmeasuring piping for clamps. In some cases, the clampscould not be used. Nevertheless, management had not dis-charged or apparently even reprimanded the employees in-volved.It is true, as Respondent claims, that employees Paverand Jenkins made a mistake at the ECI job. They made, inmy view, a mistake in judgment by not sufficiently andclearly apprising their superiors of their improvisation.However, assessed in the context of management's strongopposition to the employees' union and related, protected,concerted efforts, the willingness of Management to toleratemistakes in the past, the good work records of these twoemployees, and the timing of their terminations, I find andconclude that the real reason for their discharges was theirunion and related protected concerted activities. I find andconclude that management seized upon this mistake as anexcuse to deter and chill the unionization and related, pro-tected, concerted activities at the Alsip shop. Respondentthereby violated Section 8(a)(3) and (1) of the Act.Further, I find and conclude that Branch Manager Spen-cer's and Superintendent Randolph's warnings to the em-ployees to the effect that, "if you push this union thing ...Texas will shut this shop down," plainly tended to impedeemployee Section 7 activities and therefore violated Section8(a)(l) of the Act. In like vein, Vice President Harrison'sand Vice President Thompson's warnings to the Alsip em-ployees to the effect that, "we probably would have to shutit down" if the employees chose union representation, wereproscribed threats of reprisal. These statements by uppermanagement were not "carefully phrased on the basis ofobjective fact to convey an employer's belief as to demon-strably probable consequences beyond his control." See,e.g., N.L.R.B. v. Gissel Packing Co., Inc., 395 U.S. 575, 618(1969).' Finally, Branch Manager Spencer's warning to em-'And see Surprenant Manufacturing Co. v. N.LR.B., 341 F.2d 756, 761(6th Cir. 1965): N.L.R.B. v. Miller. er al., 341 F.2d 870, 873 (2d Cir. 1965):International Union of Electrical, Radio and Machine Workers, AFL CIO[NECO Electrical Products Corp.] v. N.L.R.B., 289 F.2d 757. 763 (D.C. Cir.1960); N.L.R.B. v. Kolmar Laboratories, Inc., 387 F.2d 833, 836-838 (7th Cir,1967); N.L.R.B. v. Louisiana Manufacturing Company, 374 F.2d 696, 702-703 (8th Cir. 1967).ployee Gazelle that the Employer would transfer and layoff employees if they persisted in this unionization effortand Spencer's related admonishment to the employee not"to get involved" because "you'd be sorry" or jeopardize "agood chance to move up," also tended to inhibit employeeorganizational activities, in violation of Section 8(a)(l) ofthe Act.I find and conclude that Respondent, by the foregoingconduct, violated Section 8(a)(1) and (3) of the Act as al-leged.CONCLUSIONS OF LAW1. Respondent Company is an employer engaged incommerce within the meaning of Section 2(6) and (7) of theAct.2. Respondent violated Section 8(a)( ) of the Act bythreatening its employees with layoff, plant closure, loss ofpromotion, and other reprisals if they chose union represen-tation.3. Respondent violated Section 8(a)(3) and (1) of the Actby terminating employees Vincent Lawrence Paver andMilton Louis Jenkins, and thereafter refusing to reinstatethem, because they had engaged in union and related, pro-tected, concerted activities.4. The unfair labor practices found herein affect com-merce within the meaning of Section 2(6) and (7) of the Act.THE REMEDYHaving found that Respondent engaged in certain unfairlabor practices, I recommend that it cease and desist there-from and taken certain affirmative action designed to effec-tuate the policies of the Act. And, as the unfair labor prac-tices committed by Respondent strike at the very core ofemployee rights safeguarded by the Act, I recommend thatRespondent cease and desist from in any other manner in-fringing upon rights guaranteed employees in Section 7 ofthe Act.It has been found that Respondent, in violation of Sec-tion 8(a)(3) and () of the Act, unlawfully terminated em-ployees Paver and Jenkins on June 13, 1977. It will there-fore be recommended that Respondent offer to bothemployees immediate and full reinstatement to their formeror substantially equivalent positions, without prejudice totheir seniority or other rights and privileges, and make themwhole for any loss of earnings suffered by reason of theirunlawful terminations, by payment to them of a sum ofmoney equal to that which they normally would haveearned from the date of Respondent's discrimination to thedate of Respondent's offer of reinstatement, less net earn-ings during such period, with backpay and interest thereonto be computed in the manner prescribed in F. W. Wool-worth Company, 90 NLRB 289 (1950), and Florida SteelCorporation, 231 NLRB 651 (1977).a Further, it will be rec-ommended that Respondent preserve and make availableto the Board, upon request, all payroll records and reports,and all other records necessary and useful to determine theamount of backpay due and the rights of reinstatement un-I See, generally, Isis Plumbing & Heating co., 138 NLRB 716 (1962).288 LEAK REPAIRS, INC.der the terms of these recommendations. Respondent willalso be directed to post the attached notice.Upon the foregoing findings of fact, conclusions of Law,and the entire record, and pursuant to Section 10(c) of theAct, I hereby issue the following recommended:ORDER9The Respondent, Leak Repairs, Inc., Chicago, Illinois, itsofficers, agents, successors, and assigns, shall:1. Cease and desist from:(a) Threatening its employees with layoff, plant closure,loss of promotion, and other reprisals if they chose unionrepresentation;(b) Discouraging membership in any labor organizationby discriminatorily discharging any of its employees or inany other manner discriminating against them with respectto their hire or tenure of employment or any term or condi-tions of employment;(c) In any other manner interfering with, restraining, orcoercing its employees in the exercise of the rights guaran-teed them in Section 7 of the Act.2. Take the following affirmative action designed to ef-fectuate the policies of the Act:(a) Offer employees Vincent Lawrence Paver and MiltonLouis Jenkins immediate and full reinstatement to their for-mer jobs or, if those positions no longer exist, to substan-tially equivalent positions, without prejudice to their senior-ity or other rights and privileges, and make them whole forany loss of earnings they may have suffered due to the dis-crimination against them in the manner set forth in TheRemedy section of this Decision.(b) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, all pay-roll records, social security payment records, timecards,personnel records and reports, and all other records neces-sary to analyze the amount of backpay due under the termsof this Order.(c) Post at its offices and facility in Alsip, Illinois, copiesof the attached notice marked "Appendix."'0Copies of saidg In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec. 102.48of the Rules and Regulations, be adopted by the Board and become itsfindings, conclusions, and Order, and all objections thereto shall be deemedwaived for all purposes.'1 In the event that this Order is enforced by a judgment of a United StatesCourt of Appeals, the words in the notice reading "Posted by Order of thenotice, on forms provided by the Regional Director for Re-gion 13, after being duly signed by Respondent's represent-ative, shall be posted by it immediately upon receiptthereof, and be maintained for 60 consecutive days there-after, in conspicuous places, including all places where no-tices to employees are customarily posted. Reasonable stepsshall be taken by Respondent to insure that said notices arenot altered, defaced, or covered by any other material.(d) Notify the Regional Director for Region 13, in writ-ing, within 20 days from the date of this Order, what stepsRespondent has taken to comply herewith.National Labor Relations Board" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all parties had the opportunity topresent evidence, the National Labor Relations Board hasfound that Leaks Repairs, Inc., has violated the NationalLabor Relations Act, as amended, and has ordered us topost this notice. We therefore notify you that:WE WILL NOT threaten our employees with layoff,plant closure, loss of promotion or other reprisals ifthey chose union representation.WE WILL NOT discourage membership in any labororganization by discriminatorily discharging any ofour employees or in any other manner discriminatingagainst them with respect to their hire or tenure ofemployment or any term or condition of employment.WE WILL NOT in any other manner interfere with,restrain, or coerce our employees in the exercise of therights guaranteed them by Section 7 of the NationalLabor Relations Act.WE WILL offer Vincent Lawrence Paver and MiltonLouis Jenkins immediate and full reinstatement totheir former jobs or to substantially equivalent posi-tions, without prejudice to their seniority or otherrights and privileges, and make them whole for anyloss of earnings they may have suffered due to the dis-crimination against them, plus interest.LEAK REPAIRS, INC.289